878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The UNITED STATES, Appellant,v.GILROY-SIMS AND ASSOCIATES, Appellees.
No. 89-1110.
United States Court of Appeals, Federal Circuit.
June 22, 1989.

Before MARKEY, Chief Judge, NEWMAN, and BISSELL, Circuit Judges.
PER CURIAM.


1
The decision of the General Services Administration Board of Contract Appeals (Board), GSBCA Nos. 8720, 8721, 8722, 8839, 8840, 88-1 BCA p 20,459 (1987), dismissing GSA's counterclaim for lack of jurisdiction, reversing the contracting officer's decision, and holding that Gilroy-Sims and Associates is entitled to recover for the invoices at issue, is affirmed on the basis of the Board's initial and reconsideration opinions.